Woodward, J. :
This is an action" to recover $500 upon a policy of insurance on the life of the plaintiff’s husband. The plaintiff pleaded that all ■ of the conditions of the contract entitling her to recover had been fully performed, but upon the trial it developed that the conditions of the policy required that payments should be made semi-annually upon a given date, ■ and that the last payment of the plaintiff was not tendered until after the expiration of the time for such' payment, at which time the insured was ill. Over the objection and exception of the defendant the plaintiff was permitted to introduce evidence showing that the defendant had, on previous occasions, permitted payments upon this policy after the expiration of a six months’ period, and recovery was had upon the theory that the defendant had waived the right to insist upon prompt payments., I am, clearly of opinion that it was error to permit the introduction of evidence of waiver, if the evidence was sufficient to establish waiver, under a pleading which alleged full performance of the conditions. (Burr v. Union Surety & Guaranty Co., 86 App. Div. 545, 547, and authorities there cited.)
*176The judgment appealed from should be reversed, with costs, and a new trial ordered, costs to abide the- event.:
Bartlett, Hooker, Rich and Miller, JJ., concurred.
Judgment of the Municipal Court reversed "and new trial ordered, costs to abide the event.